Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 1, 7-8 and 15-27 are currently pending in the application.

Response to Amendment
The applicant amended independent claims 1, 7 and 8 with features similar to “identify a first tissue area from the first pathological image based on an identification function using a detection dictionary which is pre-generated through statistical learning using learning cellular tissue region images” and “identify a second tissue area from the second pathological image based on the identification function using the detection dictionary”.
The applicant amended independent claim 27 with features “cause a display device to display a portion of the second area of the second pathological image and a portion of the first area of the first pathological image, wherein the portion of the second area of the second pathological image that is displayed and the portion of the first area of the first pathological image that is displayed are changeable by a user operation during display, such that a ratio of a displayed amount of the second area of the second pathological image to a displayed amount of the first area of the first pathological image is changeable by the user operation during display.”

Allowable Subject Matter
Claims 1, 7-8 and 15-27 are allowed.

Independent Claims 1, 7 and 8 are distinguished from Wakita et al. (2011/0128299; IDS) in view of Sweet et al. (8,257,968) and further in view of Sato et al. (2004/0219679), Yarmush et al. (2013/0331293; PTO-892 mailed on 11/9/2020) and Hasegawa (2012/0314939) because the combination of all limitations in each independent claim, particularly the limitations similar to: “identify a first tissue area from the first pathological image based on an identification function using a detection dictionary which is pre-generated through statistical learning using learning cellular tissue region images” and “identify a second tissue area from the second pathological image based on the identification function using the detection dictionary” as recited in the claims and they are allowed.

Claims 15-18 are directly or indirectly dependent from claim 1 and they are allowed.
Claims 19-22 are directly or indirectly dependent from claim 7 and they are allowed.
Claims 23-26 are directly or indirectly dependent from claim 8 and they are allowed.

Independent Claim 27 is distinguished from Wakita et al. (2011/0128299; IDS) in view of Sweet et al. (8,257,968) and further in view of Inoue et al. (6,035,075) because the combination of all limitations in each independent claim, particularly the limitations similar to: “cause a display device to display a portion of the second area of the second pathological image and a portion of the first area of the first pathological image, wherein the portion of the second area of the second pathological image that is displayed and the portion of the first area of the first pathological image that is displayed are changeable by a user operation during display, such that a ratio of a displayed amount of the second area of the second pathological image to a displayed amount of the first area of the first pathological image is changeable by the user operation during display.” and the claim is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611